Title: Reply to a Piece of Advice, 4 March 1735
From: Franklin, Benjamin
To: 


Mr. Franklin,
In your Paper of the 18th past, some Verses were inserted, said to be design’d as a Piece of Advice to a good Friend. As this Piece of Advice, if it had been intended for a particular Friend alone, might have been as well convey’d to him privately; I suppose the Author by getting it publish’d, thinks it may be of Use to great Numbers of others, in his Friend’s Circumstances. The import of it is, “That ’tis mighty silly for a single Man to change his State; for assoon as his Wishes are crown’d, his expected Bliss dissolves into Cares in Bondage, which is a compleat Curse; That only Fools in Life wed, for every Woman is a Tyrant: That he who marries, acts contrary to his Interest, loses his Liberty and his Friends, and will soon perceive himself undone; and that the best of the Sex are no better than a Plague.” So ill-natur’d a Thing must have been written, either by some forlorn old Batchelor, or some cast-away Widower, that has got the Knack of drowning all his softer Inclinations in his Bowl or his Bottle. I am grown old and have made abundance of Observations, and I have had three Wives my self; so that from both Experience and Observation I can say, that this Advice is wrong and untrue in every Particular. It is wrong to assert that tis silly in a single Man to change his State: For what old Batchelor can die without Regret and Remorse, when he reflects upon his Deathbed, that the inestimable Blessing of Life and Being has been communicated by Father to Son through all Generations from Adam down to him, but in him it stops and is extinguished; and that the Humane Race divine would be no more, for any Thing he has done to continue it; he having, like the wicked Servant, wrapt up and hid his Talent in a Napkin, (i. e. his Shirt Tail,) while his Neighbours the Good and Faithful Servants, had some of them produced Five and some Ten. I say such an one shall not only die with Regret, but he may justly fear a severe Punishment. Nor is it true that assoon as a Man weds, his expected Bliss dissolves into slavish Cares ana Bondage. Every Man that is really a Man is Master of his own Family; and it cannot be Bondage to have another submit to one’s Government. If there be any Bondage in the Case, ’tis the Woman enters into it, and not the Man. And as to the Cares, they are chiefly what attend the bringing up of Children; and I would ask any Man who has experienced it, if they are not the most delightful Cares in the World; and if from that Particular alone, he does not find the Bliss of a double State much greater, instead of being less than he expected. In short this Bondage and these Cares are like the Bondage of having a beautiful and fertile Garden, which a Man takes great Delight in; and the Cares are the Pleasure he finds in cultivating it, and raising as many beautiful and useful Plants from it as he can. And if common Planting and Gardening be an Honourable Employment, (as ’tis generally allow’d, since the greatest Heroes have practic’d it without any Diminution to their Glory) I think Human Planting must be more Honourable, as the Plants to be raised are more excellent in their Nature, and to bring them to Perfection requires the greater Skill and Wisdom.
As to the Adviser’s next Insinuation, that only Fools wed, and every Woman is a Tyrant; ’tis a very severe and undutiful Reflection upon his own Father and Mother; and since he is most likely to know best the Affairs of his own Family, I shall not contradict him in that particular, so far as relates to his own Relations: for perhaps his Aversion to a Wife arises from observing how his Mamma treated his Daddy; for she might be a Xantippe tho’ he was no Socrates; it being probable that a wise Man would have instill’d sounder Principles into his Son. But in general I utterly dissent from him, and declare, that I scarce ever knew a Man who knew how to command in a proper Manner, but his Wife knew as well how to show a becoming Obedience. And there are in the World infinitely more He-Tyrants than She-Ones.
In the next Place he insinuates, that a Man by marrying, acts contrary to his Interest, loses his Liberty and his Friends, and soon finds himself undone. In which he is as much mistaken as in any of the rest. A Man does not act contrary to his Interest by Marrying; for I and Thousands more know very well that we could never thrive till we were married; and have done well ever since; What we get, the Women save; a Man being fixt in Life minds his Business better and more steadily; and he that cannot thrive married, could never have throve better single; for the Idleness and Negligence of Men is more frequently fatal to Families, than the Extravagance of Women. Nor does a Man lose his Liberty but encrease it; for when he has no Wife to take Care of his Affairs at Home, if he carries on any Business there, he cannot go Abroad without a Detriment to that; but having a Wife, that he can confide in, he may with much more Freedom be abroad, and for a longer Time; thus the Business goes on comfortably, and the good Couple relieve one another by turns, like a faithful Pair of Doves. Nor does he lose Friends but gain them, by prudently marrying; for there are all the Woman’s Relations added to his own, ready to assist and encourage the new-married Couple; and a Man that has a Wife and Children, is sooner trusted in Business, and can have Credit longer and for larger Sums than if he was single, inasmuch as he is look’d upon to be more firmly settled, and under greater Obligations to behave honestly, for his Family’s Sake.
I have almost done with our Adviser, for he says but one thing more; to wit, that the best of the Sex are no better than Plagues. Very hard again upon his poor Mother, who tho’ she might be the best Woman in the World, was, it seems, in her graceless Son’s Opinion, no better than a Pestilence. Certainly this Versifyer never knew what a Woman is! He must be, as I conjectur’d at first, some forlorn old Batchelor. And if I could conjure, I believe I should discover, that his Case is like that of many other old He-Maids I have heard of. Such senseless Advice as this can have no Effect upon them; ’tis nothing like this, that deters them from marrying. But having in some of their first Attempts upon the kinder Sort of the Fair Sex, come off with Shame and Disgrace, they persuade themselves that they are, (and perhaps they are) really Impotent: And so durst not marry, for fear of those dishonourable Decorations of the Head, which they think it the inevitable Fate of a Fumbler to wear. Then, like the Fox who could not use his Tail, (but the Fox had really lost it) they set up for Advisers, as the Gentleman I have been dealing with; and would fain persuade others, that the Use of their own Tails is more mischievous than beneficial. But I shall leave him to Repentance; and endeavour to make the Reader some Amends for my Scribble, by adding the following Verses from the two best English Poets that ever were; only hinting, that by the first two Lines ’tis plain from whence our Poetical Adviser had his Inspiration.


Our Maker bids increase; who bids abstain,
But our Destroyer, foe to God and Man?
Hail wedded Love! mysterious Law, true source
Of human Offspring, sole propriety
In Paradise! of all Things common else.
By thee adult’rous Lust was driv’n from Men,
Among the bestial Herds to range; by thee,
(Founded in Reason, loyal, just, and pure)
Relations dear, and all the Charities
Of Father, Son, and Brother, first were known.
Perpetual Fountain of domestic Sweets!
Whose Bed is undefil’d, and chaste, pronounc’d.
Here, Love his golden shafts employs; here lights
His constant Lamp; and waves his purple Wings;
Reigns here, and revels: not in the bought smile
Of harlots; loveless, joyless, un-endear’d;
Casual fruition!  Milton


But happy they! the happiest of their Kind!
Whom gentler Stars unite, and in one Fate
Their Hearts, their Fortunes, and their Beings blend.
’Tis not the coarser Tie of human Laws,
Unnatural oft, and foreign to the Mind,
Which binds their Peace, but Harmony itself,
Attuning all their Passions into Love;
Where Friendship full-exerts his softest Power,
Perfect Esteem enliven’d by Desire
Ineffable, and Sympathy of Soul,
Thought meeting Thought, and Will preventing Will,
With boundless Confidence; for nought but Love
Can answer Love, and render Bliss secure.
—— those whom Love cements, in holy Faith,
And equal Transport, free as Nature, live,
Disdaining Fear; for what’s the World to them,
It’s Pomp, it’s Pleasure, and it’s Nonsense all!
Who in each other clasp whatever fair
High Fancy forms, and lavish Heart can wish,

Something than Beauty dearer, should they look
Or on the Mind, or mind-illumin’d Face;
Truth, Goodness, Honour, Harmony and Love,
The richest Bounty of indulgent Heaven.
Mean-time a smiling Offspring rises round,
And mingles both their Graces. By degrees,
The human Blossom blows; and every Day,
Soft as it rolls along, shows some new Charm,
The Father’s Lustre, and the Mother’s Bloom.
Then infant Reason grows apace, and calls
For the kind Hand of an assiduous Care;
Delightful Task! to rear the tender Thought,
To teach the young Idea how to shoot,
To pour the fresh Instruction o’er the Mind,
To breathe th’ inspiring Spirit, and to plant
The generous Purpose in the glowing Breast.
Oh speak the Joy! You, whom the sudden Tear
Surprizes often, while you look around,
And nothing strikes your Eye but Sights of Bliss,
All various Nature pressing on the Heart,
Obedient Fortune, and approving Heaven.
These are the Blessings of diviner Love;
And thus their Moments fly; the Seasons thus,
As ceaseless round a jarring World they roll,
Still find them happy; and consenting Spring
Sheds her own rosy Garland on their Head:
Till Evening comes at last, cool, gentle, calm;
When after the long vernal Day of Life,
Enamour’d more, as Soul approaches Soul,
Together, down they sink in social Sleep.Thomson.

I am, Sir, Your most humble Servant, A. A.
